Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

L

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page1lof20 Page ID #:183

LATHAM & WATKINS LLP
Perry J. Viscounty (Bar No. 132143)
perry. vc): com
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626-1925
714.540.1235 / 714.755.8290 (Fax)

LATHAM & WATKINS LLP

Jennifer L. Barry (Bar No. 228066)
Jennifer.barry@lw.com
Patrick C. Justman (Bar No. 281324)
atrick.justman@lw.com

12670 High Bluff Drive

San Diego, CA 92130

858.523.5400 / 858.523.5450 (Fax)

Attorneys for Plaintiff
ENT RENEUR MEDIA, INC.

TROUTMAN PEPPER HAMILTON SANDERS LLP

Jeffrey M. Goldman (Bar No. 233840)

ie prey goldinan )troutman.com
5 Park Plaza, Suite 1200

Irvine, CA 92614-2524
949.567.3500 / 949.863.0151 (Fax)

Attorneys for Defendant
RONALD LEE PITSENBARGER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

ENTREPRENEUR MEDIA, INC.,
a California corporation,

Plaintiff,
V.
RONALD LEE PITSENBARGER, dba
ENTREPRENEURSUPPORT.COM;:
and DOES 1-10,

Defendants.

 

 

 

CASE No. 8:19-cv-00729-JLS (MRW)
STIPULATED PROTECTIVE
ORDER GOVERNING
CONFIDENTIAL MATERIALS
(MRW VERSION 4/19)

_] Check if submitted without material
modifications to MRW form

 

LATHAM4WATKINS“ US-DOCS\120457072.1

ATTORNEYS AT LAW

SAN DIEGO

Case No. 8:19-cv-00729-JLS (MRW)
[PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 2of20 Page ID #:184

Entrepreneur Media, Inc. (“Plaintiff”) and Defendant Ronald Lee
Pitsenbarger (“Defendant”) stipulate as follows:

I. PURPOSES AND LIMITATIONS —- GOOD CAUSE STATEMENT

Disclosure and discovery activity in this trademark infringement lawsuit are
likely to involve production of certain confidential, proprietary, private or trade
secret information for which special protection from disclosure would be
warranted, such as information regarding the parties’ sales and profits, marketing
budgets, launch schedules, and product development. Disclosure of this
information would cause irreparable harm to the parties by allowing their
competitors to gain an unfair advantage by accessing their confidential,
proprietary, private or trade secret information. Accordingly, to expedite the flow
of information, to facilitate the prompt resolution of disputes over confidentiality
of discovery materials, to adequately protect information the parties are entitled to
keep confidential, to ensure that the parties are permitted reasonable necessary uses
of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, the parties
petition the Court to enter this Protective Order Governing Confidential Materials
(“Order”).

This Order does not confer blanket protections on all disclosures or
responses to discovery. The protection it affords extends only to the limited
information or items that are entitled under the applicable legal principles to
treatment as confidential. To the extent practicable, only those parts of documents,
items, or oral or written communications that require protection shall be
designated. Designations with a higher confidentiality level when a lower level
would suffice are prohibited. Mass, indiscriminate, or routinized designations are
prohibited. Unjustified designations expose the designator to sanctions, including
the Court’s striking all confidentiality designations made by that designator.

Designations under this Order are allowed only if the designations are necessary to

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

1 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

LATHAM#WATKINS US-DOCS\120457072.1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

ATTORNEYS AT LAW

SAN DIEGO

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 3of20 Page ID #:185

protect material that, if disclosed to persons not authorized to view it, would cause
competitive or other recognized harm. Material may not be designated if it has
been made public, or if designation is otherwise unnecessary to protect a secrecy
interest. If a designator learns that information or items that it designated for
protection do not qualify for protection at all or do not qualify for the level of
protection initially asserted, that designator must promptly notify all parties that it
is withdrawing the mistaken designation.

Furthermore, as set forth in Section XI (FILING PROTECTED
MATERIAL) below, this Order creates no entitlement to file confidential
information under seal; the parties shall follow the applicable rules when seeking
permission from the Court to file material under seal; Civil Local Rule 79-5 sets
forth the procedures that must be followed and the standards that will be applied
when a party seeks permission from the court to file material under seal.

Notwithstanding anything in this Order, Disclosure or Discovery Material,
as defined in Section II.B below, shall not be used by the Receiving Party, as
defined in Section II.D below, for any purpose other than for prosecuting or
defending this action.

Il. DEFINITIONS

A. Party or Parties: any party to this action, and all parties to this
action, including all of its or their officers, directors, owners, members, partners,
trustees, beneficiaries, insurers, employees, consultants, retained experts, attorneys,
and outside counsel (and their support staff).

B.  Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

C. Disclosure or Discovery Material: all items or information,
regardless of the medium or manner generated, stored, or maintained (including,

among other things, testimony, transcripts, or tangible things) that are voluntarily

 

Case No. 8:19-cv-00729-JLS (MRW)
2 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 4of20 Page ID #:186

exchanged, produced or generated by any Party or Non-Party in disclosures or
responses to discovery in this matter.

D. Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

E. Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this action.

F. Designating Party: a Party or Non-Party that designates information
or items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
ONLY,” as those terms are defined below.

G. “CONFIDENTIAL” Information or Items: information (regardless
of how generated, stored, or maintained) or tangible things that a Designating Party
believes in good faith constitutes or embodies matter used by it in or pertaining to
its business, which matter is not generally known and which the Designating Party
would not normally reveal to third parties or would cause third parties to maintain
in confidence, and any other information that would qualify as Confidential
pursuant to the applicable legal standard.

H. “Highly Confidential—Attorneys’ Eyes Only” Information or
Items: certain limited CONFIDENTIAL material or information that is
competitively sensitive, disclosure of which to another Party or Non-Party would
create a substantial risk of serious harm that could not be avoided by less
restrictive means. “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
Information or Items may include: (1) technical information such as product design
or formulation, (2) information within the definition of trade secret provided by
state or federal law, (3) formulae or source code, (4) research and development
information, (5) customer lists, (6) sales, cost, pricing, or other financial
information, (7) plans for strategic business initiatives or marketing plans, or (8)

any other information that contains the Designating Party’s trade secrets or other

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

3. [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 5of20 Page ID #:187

confidential research, development, or commercial, personal and/or financial
information of an extremely sensitive nature that may cause significant competitive
harm to, and/or breach the privacy of, the Designating Party if disclosed to persons
other than those described in Section VII.C (ACCESS TO AND USE OF
PROTECTED MATERIAL) below.

I. Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY.” No Disclosure or Discovery Material shall be
deemed Protected Material if:

1. It is in the public domain at the time of disclosure;

z. It becomes part of the public domain as a result of publication not
involving a violation of this Protective Order, unless the publication
was inadvertent;

3. The Receiving Party can show it was in the Receiving Party’s
rightful and lawful possession at the time of disclosure; or

4. The Receiving Party lawfully received it from a Non-Party without
restriction as to disclosure, provided such Non-Party has the right to
make the disclosure to the Receiving party.

J. Outside Counsel: (i) attorneys who are not employees of a Party to
this action and who have been retained to represent and/or counsel a Party in this
action, and (ii) partners, associates, other attorneys and staff of such counsel to
whom it is reasonably necessary to disclose the information for this litigation.

K. In-House Counsel: attorneys or paralegals, and other legal
department personnel, who are employees of a Party to this action. In-House
Counsel does not include Outside Counsel or any other outside counsel.

L. Expert: a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel to

serve as an expert witness or as a consultant in this action.

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

4 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

L

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 6of20 Page ID #:188

M. Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying; videotaping; translating; preparing exhibits or
demonstrations; organizing, storing, retrieving data in any form or medium; etc.)
and their employees and subcontractors.

Il. SCOPE

The protections conferred by this Order cover not only Protected Material,
but also any information copied or extracted therefrom, as well as all copies,
excerpts, summaries, or compilations thereof, plus testimony, conversations, or
presentations by Parties or counsel to or in court or in other settings that might
reveal Protected Material. All notes, memoranda, reports, and other written
communications that reveal or discuss information contained in Protected
Materials shall be given the same protections under this Order as though they were
designated as Protected Material. Any person found to have made an
impermissible use of any Protected Material produced in this action may be subject
to, without limitation, appropriate civil penalties, including for contempt of court.
IV. DURATION

Even after the termination of this litigation—whether by settlement,
discontinuance, dismissal, severance, judgment or other disposition—the
confidentiality obligations imposed by this Order shall remain in effect until a
Designating Party agrees otherwise in writing or a court order otherwise directs.
The Court shall retain jurisdiction to enforce this Order during and beyond final
disposition of this action. The recipient of any Protected Material hereby agrees to
subject itself/himself/herself to the jurisdiction of this Court for the purpose of any
proceedings related to the performance under, compliance with, or violations of
this Order.

V. DESIGNATION OF PROTECTED MATERIALS
A. Manner and Timing of Designations. Except as otherwise provided

in this Order, or as otherwise stipulated or ordered, material that qualifies for

 

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

5 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 7 of 20 Page ID #:189

protection under this Order must be clearly designated before the material is
disclosed or produced. Designation in conformity with this Order requires the
following:

L. For information in documentary form (apart from transcripts of

 

depositions or other pretrial or trial proceedings): the Producing Party must affix
the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
EYES ONLY” (or “HIGHLY CONFIDENTIAL—AEO” as space permits) at the
top or bottom of each page that contains Protected Material, including on each
page of any electronically produced document.

A Party or Non-Party that makes original documents or materials
available for inspection need not designate them for protection until after the
inspecting Party has indicated which material it would like copied and produced.
During the inspection and before the designation, all of the material made available
for inspection shall be deemed “HIGHLY CONFIDENTIAL—ATTORNEYS’
EYES ONLY.” After the inspecting Party has identified the documents it wants
copied and produced, the Producing Party must determine which documents, or
portions thereof, qualify for protection under this Order, and before producing the
specified documents, the Producing Party must affix the “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” legend at the top or
bottom of each page that contains Protected Material. If only a portion of a
document or portions of the material on a page qualifies for protection, the
Designating Party must clearly identify the protected portion(s).

Z. For testimony given in deposition or in other pretrial or trial

 

proceedings: all transcripts will automatically be designated “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” from the day of the deposition
or proceeding to 14 calendar days after the final original transcript becomes
available for review. During this period of automatic designation, the Designating

Party may provide written designations of those portions of the testimony that

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

6 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

L

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 8of 20 Page ID #:190

qualify for protection under this Order. If such written designations are submitted,
then the final transcript will be revised to reflect those designations. After the
expiration of this period of automatic designation, if no written designations are
submitted by the Designating Party, then the entire transcript will be deemed not
confidential, and the transcript will be revised to remove all confidentiality
designations.

a For information produced in some form other than

 

documentary, and for any other tangible items: the Producing Party must affix the
legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
EYES ONLY” (or “HIGHLY CONFIDENTIAL—AEO” as space permits) in a

 

prominent place on the exterior of the container or containers in which the
information or item is stored or in some other reasonable fashion depending on the
form of the material. If that matter is stored or recorded electronically (including
databases, images, or programs stored on computers, discs, networks or backup
tapes) and a legend cannot be affixed on it, the Designating Party may designate
such material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” by cover letter identifying the Protected Material.
Parties other than the Producing Party shall also have the right to designate such
materials for confidential treatment in accordance with this Order by written
notice. If only portions of the information or item warrant protection, the
Designating Party, to the extent practicable, shall designate the protected portions
only.

4. For information revealed in the course of a hearing: all hearing
testimony will automatically be designated “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” from the day of the hearing to 14 calendar days

 

after the final original transcript becomes available for review, except that Parties
may draft orders on the hearings as necessary to effectuate the Court’s decisions.

During this period of automatic designation, the Designating Party may provide

 

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

7 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

L

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 9of20 Page ID#:191

written designations of those portions of the testimony that qualify for protection
under this Order. If such written designations are submitted, then the final
transcript will be revised to reflect those designations. After the expiration of this
period of automatic designation, if no written designations are submitted by the
Designating Party, then the entire transcript will be deemed not confidential, and
the transcript will be revised to remove all confidentiality designations.

B. Inadvertent Failures to Designate. If corrected, an inadvertent
failure to designate qualified information or items as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” does not, standing
alone, waive the Designating Party’s right to secure protection under this Order for
such material. If material is appropriately designated after the material was
initially produced, the Receiving Party, on timely notification of the designation,
must make reasonable efforts to assure that the material is treated in accordance
with the provisions of this Order. As used in this Order, an act is “timely” if it
does not unduly prejudice another Party.

C. FRE 502(d) Order and Clawback Procedure.

L. No Waiver. If the Producing Party discloses information in
connection with this action that the Producing Party thereafter claims to be
privileged or protected by the attorney-client privilege or work product protection
(“Protected Information”), the disclosure of that Protected Information will not
constitute or be deemed a waiver or forfeiture--in this or any other action--of any
claim of privilege or work product protection that the Producing Party would
otherwise be entitled to assert with respect to the Protected Information and its
subject matter.

2. Full Protection. This Order protects any disclosure of Protected
Information, whether that disclosure is inadvertent or otherwise.

3. Degree of Care. Each Party is entitled to decide, in its sole

discretion, the appropriate degree of care to exercise in reviewing materials for

 

LATHAMéWATKINS“« US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

8 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 10o0f 20 Page ID #:192

privilege. Irrespective of the care that is actually exercised in reviewing materials
for privilege, the Court hereby orders that disclosure of Protected Information in
discovery conducted in this action shall not waive any claim of privilege or work
product protection that the Producing Party would otherwise be entitled to assert
with respect to the Protected Information and its subject matter.

4. Notification. A Producing Party must notify the Receiving
Party, in writing, that it has disclosed that Protected Information without intending
a waiver by the disclosure. Upon receipt of such notification, the Receiving Party
shall immediately take all reasonable steps to destroy or return all copies,
electronic or otherwise, of such document or other information, and shall provide a
written certification that it will cease further review, dissemination, and use of the
Protected Information.

5. Maximum Protections. This Order shall be interpreted to

 

provide the maximum protection allowed to the Producing Party by Federal Rule
of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b)(2) are
inapplicable to the production of Protected Information under this Order.
However, if for any reason the Court finds that this Section is inapplicable to
Protected Information, then Rule 502(b) will apply in its absence.

D. Applicability to Third Parties. In the course of this action, the
Parties may attempt to discover documents and information from third parties.
Any third party from whom discovery is sought by a Party to this action may avail
itself of the protections and limitations of disclosure provided for in this Protective
Order. The third party shall identify any Confidential or Highly Confidential —
Attorneys’ Eyes Only information produced in accordance with this Protective
Order. The Parties hereby agree to treat any material designated Confidential or
Highly Confidential — Attorneys’ Eyes Only and produced by a third party in

accordance with the terms of this Protective Order. The Parties shall reference this

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
9 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 11of20 Page ID #:193

Protective Order in any subpoena or discovery request they serve or otherwise
provide to any third party.
VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

A. Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

B. Meet and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1 et seq. or follow the procedures for
informal, telephonic discovery hearings on the Court’s website. The burden of
persuasion in any such challenge proceeding shall be on the Designating Party.
Frivolous challenges, and those made for an improper purpose (e.g., to harass or
impose unnecessary expenses and burdens on other parties) may expose the
Challenging Party to sanctions. Unless the Designating Party has waived or
withdrawn the confidentiality designation, all parties shall continue to afford the
material in question the level of protection to which it is entitled under the
Producing Party’s designation until the Court rules on the challenge.

VII. ACCESS TO AND USE OF PROTECTED MATERIAL

A. Basic Principles. A Receiving Party may use Protected Material that
is disclosed or produced by another Party or by a Non-Party in connection with this
action only for prosecuting, defending, or attempting to settle this litigation. Such
Protected Material may be disclosed only to the categories of persons and under
the conditions described in this Order. When the litigation has been terminated, a
Receiving Party must comply with the provisions of Section XII (FINAL
DISPOSITION) below. Protected Material must be stored and maintained by a
Receiving Party at a location and in a secure manner that reasonably ensures that
access is limited to the persons authorized under this Order.

B. Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the Court or permitted in writing by the Designating Party, a

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
10 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

Oo mA AN BD A FP WwW NY Ke

NO wo NO HN HN WN NHN NO RR RR RR RR Rr Kr Or eS
AN DAD WN ff W NYO KY CO UO WAN DA aA fb WO NYO KK OS

28

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 12 of 20 Page ID #:194

Receiving Party may disclose any information or item designated
“CONFIDENTIAL.” only to:

r. In-House Counsel of the Receiving Party and its
related/affiliated entities;

2. The Receiving Party’s Outside Counsel in this action, as well as
employees and consultants of said Counsel to whom it is reasonably necessary to
disclose the information for this litigation;

3. The Receiving Party, if that party is an individual, or if the
Receiving Party is an entity, then its officers, directors, and employees of the
Receiving Party and its related/affiliated entities to whom disclosure is reasonably
necessary for this litigation;

4. Experts (as defined in this Order) of the Receiving Party, and
their administrative support staff, if any, to whom disclosure is reasonably
necessary for this action and who have signed the “Acknowledgement and
Agreement to Be Bound by Order” (Exhibit A):

5. The Court and its personnel;

6. Neutral evaluators, mediators or arbitrators assigned to the case
by the Court or retained for the case by the mutual agreement of the Parties:

iP. Court reporters and their staff and Professional Vendors for
services such as copying, scanning, or electronic document processing, to whom
disclosure is reasonably necessary for this action;

8. Any author or recipient of the document or the original source
of the information disclosed in the document.

9. During their depositions, witnesses in the action to whom
disclosure is reasonably necessary and who have signed the “Acknowledgment and
Agreement to Be Bound by Order” (Exhibit A), unless otherwise agreed by the
Designating Party or ordered by the Court: and

 

LATHAM&WATKINS“ US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

11 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
Case 8:

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

LATHAMéWATKINS
ATTORNEYS AT LAW
SAN DIEGO

19-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 13 0f 20 Page ID #:195

C. Disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY” Information or Items. Unless otherwise ordered by the Court or
permitted in writing by the Designating Party, a Receiving Party may disclose any
information or item designated “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY” only to those persons listed in Section VII.B.12, 5-Error!
Reference source not found. above, as well as to experts as set forth in Section
VII.B.44 above as long as the expert is not a current officer, director, owner,
member, partner, contractor or employee of a Party or of a competitor of a Party,
nor anticipated at the time of retention to become an officer, director, owner,
member, partner, contractor, or employee of a Party or a competitor of a Party.

D. Maintenance of Signed Acknowledgements. Counsel for the
Receiving Party wishing to disclose Protected Materials shall maintain the original
signed “Acknowledgement and Agreement to Be Bound by Order.”

E. Disclosure Not Otherwise Authorized. In the event that Counsel
representing any Party in this action believes that it is necessary to disclose
Protected Materials to an individual or entity to whom disclosure is not permitted
by this Order, such Counsel shall make a written request (delivered by hand, email
or fax) to counsel for the Designating Party identifying the individual to whom it is
desired to make such disclosure and the specific Protected Materials involved, and
notifying the Designating Party that it has five business days to object to such
disclosure. Within five business days of the request, counsel for the Designating
Party may object to such disclosure by delivering by hand, email, or fax a written
objection to Counsel serving the disclosure request. Failure to object constitutes
consent to such disclosure.

In the event that a Designating Party objects to such disclosure, such
Protected Materials shall not be disclosed to any individual other than those to
whom disclosure is permitted by the provisions of this Order until such dispute has

been resolved by agreement of the Parties or, after the Parties engage in a good

 

 

 

 

“6 US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
12 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 14o0f20 Page ID #:196

faith meet and confer about this issue (which conference is to occur within five
business days of a written request therefor), by order of the Court. However, both
parties agree to act in good faith to approve reasonable requests, if feasible, to use
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” information at depositions taken in this action, but acknowledge that
requests of this nature should generally be made using the procedure in this Section
prior to the deposition if reasonably anticipated.

F. Authorized Disclosures. Nothing in this Order shall preclude any
party to the proceeding or their attorneys from:

L. Showing materials designated as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to an individual
who either prepared or reviewed the document prior to the filing of this action, or
is shown by the document to have received the document.

2. Disclosing or using, in any manner or for any purpose, any
information, documents, or things from the party’s own files.

3. Disclosing or using, in any manner or for any purpose, any
information, documents, or things obtained from a lawful source other than
discovery.

4. Disclosing or using, in any manner or for any purpose, any
information, document, or thing that is at the time of production or disclosure, or
subsequently becomes, through no wrongful act or failure to act on the part of the
Receiving Party, generally available to the relevant public through publication or
otherwise, or is already rightfully in the possession of the Receiving Party at the
time of production.

VII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
PRODUCED IN OTHER LITIGATION
If a Receiving Party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any information or items designated in

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
13. [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 15o0f20 Page ID #:197

this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY,” the Receiving Party must so notify the Designating
Party, in writing (by hand, email or fax), promptly and in no event more than five
days after receiving the subpoena or order. Such notification must include a copy
of the subpoena or court order. Provided that the Producing Party has taken the
necessary steps to prevent, through judicial process, production of the documents
sought to be produced, the Receiving Party shall not produce to the party in the
other action any documents designated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” and will maintain the status
quo pending resolution of the Producing Party’s motion to quash or analogous
proceeding.

The Receiving Party also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all the
material covered by the subpoena or order is the subject of this Order. In addition,
the Receiving Party must deliver a copy of this Order promptly to the party in the
other action that caused the subpoena or order to issue.

The purpose of imposing these duties is to alert the interested parties to the
existence of this Order and to afford the Designating Party in this case an
opportunity to try to protect its confidentiality interests in the court from which the
subpoena or order issued. The Designating Party shall bear the burdens and the
expenses of seeking protection in that court of its confidential material and nothing
in these provisions should be construed as authorizing or encouraging a Receiving
Party in this action to disobey a lawful directive from another court.

IX. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

A. — The terms of this Order are applicable to information produced by a
Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

produced by Non-Parties in connection with this litigation is protected by the

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
14. [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 16 of 20 Page ID #:198

remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

B. In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:

L. promptly notify in writing the Requesting Party and the Non-
Party that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;

2. promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

3. make the information requested available for inspection by the
Non-Party, if requested.

C. Ifthe Non-Party fails to seek a protective order from this court within
14 days of receiving the notice and accompanying information, the Receiving
Party may produce the Non-Party’s confidential information responsive to the
discovery request. If the Non-Party timely seeks a protective order, the Receiving
Party shall not produce any information in its possession or control that is subject
to the confidentiality agreement with the Non-Party before a determination by the
court. Absent a court order to the contrary, the Non-Party shall bear the burden
and expense of seeking protection in this court of its Protected Material.

X. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has
disclosed Protected Material to any person or in any circumstance not authorized
under this Order, the Receiving Party must immediately, and no later than two
business days after learning of such disclosure, (a) notify in writing the

Designating Party of the unauthorized disclosure, (b) use its best efforts to retrieve

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
15 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 17 of 20 Page ID #:199

all copies of the Protected Material, (c) inform the person or persons to whom an
unauthorized disclosure was made of all the terms of this Order, and (d) request
such person or persons to execute the “Acknowledgment and Agreement to Be
Bound by Order” (Exhibit A).
XI. FILING PROTECTED MATERIAL

Without written permission from the Designating Party or a court order
secured after appropriate notice to all interested persons, a Party may not file in the
public record in this action any Protected Material. A Party that seeks to file under
seal any Protected Material must comply with the Applicable Federal Rules of
Civil Procedure and Local Rules of this Court.
XII. FINAL DISPOSITION

Unless otherwise ordered or agreed in writing by the Parties, within 90 days
after the final termination of this action (e.g., a Court order terminating this action
and from which no appeal is taken), each Receiving Party must make reasonable
efforts to return or destroy the Protected Material. As used in this paragraph,
“Protected Material” includes all copies, abstracts, compilations, summaries or any
other form of reproducing or capturing any of the Protected Material. Whether the
Protected Material is returned or destroyed, the Receiving Party must submit a
written certification to the Producing Party (and, if not the same person or entity, to
the Designating Party) by the 90-day deadline that affirms that the Receiving Party
has taken reasonable efforts to comply with the foregoing provisions, and has not
retained any copies, abstracts, compilations, summaries or other forms of
reproducing or capturing any of the Protected Material. “Reasonable efforts” shall
not require the return or destruction of Protected Material that (1) is stored on
backup storage media made in accordance with regular data backup procedures for
disaster recovery purposes, (11) is located in the email archive system or archived
electronic files of departed employees, or (111) is subject to legal hold obligations.

Backup storage media will not be restored for purposes of returning or certifying

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
16 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

nA & Ww NYO

Oo Oa HN DW

10
11
|
13
14
15
16
i?
18
iy
20
21
22
23
24
25
26
2d
28

LATHAM&WATKINSw
ATTORNEYS AT LAW
SAN DIEGO

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 18 of 20 Page ID #:200

destruction of Protected Material, but such retained information shall continue to
be treated in accordance with the Order.

Notwithstanding this provision, Counsel are entitled to retain archival copies
and are not required to return or destroy copies of all pleadings, motion papers,
written discovery, transcripts, legal memoranda, correspondence, attorney-client
communications or attorney work product, even if such materials contain Protected
Material, provided that such Counsel take appropriate steps to prevent the
disclosure in a manner contrary to this Order of such Protected Material. Any such
archival copies that contain or constitute Protected Material remain subject to this
Order as set forth in Section TV (DURATION) above.

XIII. MISCELLANEOUS

A. Right to Further Relief. Nothing in this Order abridges the night of
any person to seek its modification by the Court in the future.

B. Admissions and Waivers. Neither the entry of this Order, nor the
designation of any information or documents as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” or failure to make such a
designation, shall constitute evidence or any admission with respect to any issue in
the case, and shall not constitute a waiver of any objections to the disclosure of
such information. Nothing in this Order shall be construed as waiving any
objections of either Party as to the admissibility of a particular document into
evidence. Moreover, nothing in this Order shall be construed to require any Party
to disclose to any other Party any “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” information, or to prohibit any
Party from refusing to disclose “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” information to any other

Party.

 

 

 

 

US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
17. [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS
Case 8:19-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 19 of 20 Page ID #:201

 

 

] C. Right to Assert Other Objections. By entry of this Order, no Party
2 || waives any right it otherwise would have to object to disclosing or producing any
3 || information or item on any ground not addressed in this Order.
4 IT IS SO STIPULATED.
a
6 || Dated: February 2, 2021 LATHAM & WATKINS LLP
7
By /s/ Patrick C. Justman
8 Patrick C. Justman
9 Attorneys for Plaintiff
10 ENTREPRENEUR MEDIA, INC.
Il | Dated: February 2, 2021 TROUTMAN PEPPER
12 HAMILTON SANDERS LLP
13
By /s/ Jeffrey M. Goldman
14 Jeffrey M. Goldman
15 Attorney for Defendant
16 Ronald Lee Pitsenbarger
17

Attestation: I hereby attest that all other signatories listed, and on whose behalf
18 | this filing is submitted, concur in this filing’s content and have authorized this

 

 

filing.
19
20 | Dated: February 2, 2021 /s/ Patrick C. Justman
1 Patrick C. Justman
ae ORDER
23

94 | IT IS SO ORDERED.

25 l
%6 Dated: February 2, 2021 Li -

HON. MICHAEL R. WILNER

 

 

 

 

 

 

27 United States Magistrate Judge
28
LATHAM&WATKINS“ US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)
Se 18 [PROPOSED] STIPULATED PROTECTIVE ORDER

GOVERNING CONFIDENTIAL MATERIALS
Case 8:1

Oo mA AN BD A FP WwW NY Ke

NO wo NO HN HN WN NHN NO RR RR RR RR Rr Kr Or eS
AN DAD WN ff W NYO KY CO UO WAN DA aA fb WO NYO KK OS

28

 

 

9-cv-00729-JLS-MRW Document 39 Filed 02/02/21 Page 200f 20 Page ID #:202

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY

ORDER
I, , with an address of

 

 

declare under penalty of perjury that I have read in its entirety and understand the
Protective Order Governing Confidential Materials that was issued by the U.S.
District Court for the Central District of California in the case of Entrepreneur
Media, Inc. v. Ronald Lee Pitsenbarger, et al., No. 8:19-cv-00729-JLS (MRW).

I agree to comply with and to be bound by all the terms of this Order, and I
understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt of court. I solemnly promise
that I will not disclose in any manner any information or item that is subject to the
Order to any person or entity except in strict compliance with the provisions of that
Order.

I further agree to submit to the jurisdiction of the U.S. District Court for the
Central District of California for the purpose of enforcing the terms of that Order,
even if such enforcement proceedings occur after termination of this action.

I hereby appoint [NAME] of
[FIRM NAME AND

 

 

ADDRESS] as my California agent for service of process in connection with this

action or any proceedings related to enforcement of that Order.

Executed on , 20 , at

 

 

 

Signature:

 

 

LATHAM&WATKINS“ US-DOCS\120457072.1 Case No. 8:19-cv-00729-JLS (MRW)

ATTORNEYS AT LAW
SAN DIEGO

19 [PROPOSED] STIPULATED PROTECTIVE ORDER
GOVERNING CONFIDENTIAL MATERIALS

 
